Citation Nr: 0002380	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  91-40 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
Hodgkin's disease.

2.  Entitlement to an increased (compensable) evaluation for 
Hodgkin's disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, prior to January 19, 1996.  

4.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, from January 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his brother



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to August 1988.  

This case was previously before the Board and was remanded 
for development in February 1992, and September 1993.  The 
Board, in March 1998, decided two issues on appeal, to 
include restoration of a 100 percent evaluation for Hodgkin's 
disease, and remanded for additional development the other 
Hodgkin's disease and psychiatric disorder increased rating 
issues.  The case has been returned to the Board for further 
appellate consideration.  

In the course of this appeal, following examination in 
December 1994, there was a proposal in February 1995 to 
reduce the evaluation for the service-connected Hodgkin's 
disease from 30 percent to noncompensable.  This was 
accomplished in an April 1995 rating action.  The Board has 
therefore construed the Hodgkin's disease increased rating as 
shown above


FINDINGS OF FACT

1.  The VA and private examinations in December 1994 found 
improvement in the veteran's Hodgkin's disease, and no 
residuals warranting a 30 percent evaluation.  

2.  There are no current objective residuals causally related 
to the Hodgkin's disease which support a compensable 
evaluation.

3.  The weight of the most probative evidence shows the 
service-connected generalized anxiety disorder with 
depression secondary to Hodgkin's disease was productive of 
no industrially disabling manifestations prior to November 
1990.

4. The weight of the most probative evidence shows the 
service-connected generalized anxiety disorder with 
depression secondary to Hodgkin's disease was productive of 
no more than "definite" impairment industrially between 
November 1990 and March 30, 1992.

5.  The service-connected generalized anxiety disorder with 
depression secondary to Hodgkin's disease was by history on 
examination in March 30, 1992, and the GAF score was 80.

6.  The veteran began working in 1990, changed jobs in 1993, 
and was married in 1993.

7.  The service-connected generalized anxiety disorder with 
depression and headaches secondary to Hodgkin's disease was 
not productive of manifestations that impaired industrial 
adaptability between March 30, 1992 and January 18, 1996.

8.  The service-connected generalized anxiety disorder with 
depression and headaches secondary to Hodgkin's disease was 
productive of no more than definite impairment from January 
19, 1996, and no more than moderate impairment from November 
1996 and thereafter; the objective manifestations did not 
include flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking.


CONCLUSIONS OF LAW

1.The reduction in the evaluation of the veteran's residuals 
of Hodgkin's disease from 30 percent to noncompensable, 
effective August 1, 1995, was appropriate.  38 U.S.C.A. 
§§ 1155, 5107(a), 5112 (b)(6) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.105(e), 3.44(a)(c), 4.1, 4.117, Diagnostic 
Code 7709 (as in effect prior to October 23, 1995).

2.  A compensable evaluation for Hodgkin's disease, after 
June 30, 1995, is not warranted.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991 & Sup. 1999); 38 C.F.R. § 4.117, Diagnostic Code 
7709 (before and after August 1, 1995).  

3.  A noncompensable evaluation from January 1990 and a 30 
percent evaluation, from November 1990 to March 29, 1992, for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease is warranted.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.134, 
Diagnostic Code 9400 (1999); Fenderson v. West, 12 Vet. App. 
119, 125 (1999).

4.  A noncompensable evaluation for generalized anxiety 
disorder with depression and headaches secondary to Hodgkin's 
disease is warranted from March 30, 1992 to January 18, 1996.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.134, Diagnostic Code 9400 (1999); Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).

5.  An evaluation in excess of 30 percent for generalized 
anxiety disorder with depression and headaches secondary to 
Hodgkin's disease, from January 19, 1996, is not warranted.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.126, 4.130, Diagnostic Code 9400 (1999); 
Fenderson v. West, 12 Vet. App. 119, 125 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

A claim for an increased rating is a new claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993); See Proscelle.

The schedular criteria for evaluation of lymphogranulomatosis 
(Hodgkin's disease) were changed effective October 23, 1995.  
Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).  

Hodgkin's disease, manifested by occasional low-grade fever, 
mild anemia, fatigability, pruritus, is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.117 Diagnostic Code 7709 (as in 
effect prior to October 23, 1995).  Note:  The 100 percent 
rating will be continued for 1 year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  At this point, if there has been no 
local recurrence or invasion of other organs, the rating will 
be made on residuals.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Hodgkin's disease with active disease or during a treatment 
phase warrant a 100 percent evaluation.  38 C.F.R. § 4.117 
Diagnostic Code 7709 (as in effect from October 23, 1995).  
Note:  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals.  

Stabilization of disability evaluations.    (a) Examination 
reports indicating improvement.  Rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated  Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind. 38 C.F.R. 
§ 3.344(a) (1999). 

    (b) Doubtful cases.  If doubt remains, after according 
due consideration to all the evidence developed by the 
several items discussed in paragraph (a) of this section, the 
rating agency will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference ``Rating continued pending reexamination ------ 
months from this date, Sec. 3.344.'' The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed to elapse before 
the reexamination will be made.  38 C.F.R. § 3.344(b) (1999).

38 C.F.R. § 3.344(a)(b) apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexamination disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (1999).

At the time of an assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
know as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119, 125 (1999).

In rating a psychoneurotic disorder, when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating is for assignment.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent evaluation is in order.  
Where there is less that the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision 38 U.S.C.A. § 7104(D)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C. § 7104(c).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 evaluation.  When there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation is assigned.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent rating.  Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability of perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions recent events), warrant a 30 percent evaluation.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (Effective November 7, 1996).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.   

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF 
score of 55 to 60 (actually 51 to 60) is for "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual for Mental Disorders, 32 
4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Board notes that the GAF scales in 
effect in 1990 under the Diagnostic and Statistical Manual of 
Mental Disorders 12 (3rd ed., revised, 1987) were the same.


Factual Background

Given the nature of the issues on appeal, and the expanse of 
evidence that often contains material germane to all issues, 
the Board will present the evidence, chronologically, in one 
body, to preserve continuity and for ease of review.  
Pertinent elements of evidence will then be discussed with 
review and analysis of each issue.

The veteran was granted a 100 percent rating for Hodgkin's 
disease from the day after separation from service.  The 
record then showed he was diagnosed with this disability in 
service and underwent chemo and radiation therapy.  

The veteran was provided VA examination in September 1989.  
The veteran was 70 and 1/2 inches in height and weighed 155 
pounds.  Some shotty inguinal nodes were noted.  The liver 
edge was at the costal margin on deep inspiration.  Pertinent 
laboratory studies were performed.  The diagnosis was 
Hodgkin's disease, treated with a chemo-therapy and 
radiation; status post splenectomy in 1987.

A VA vocational record in September 1989 indicates the 
veteran reported the only disability affecting his employment 
was a problem with hard physical labor.  

By rating action in November 1989 the 100-percent evaluation 
for Hodgkin's disease was reduced to 30 percent.  A rating 
action in December 1989 showed the effective date for the 
reduction as April 1, 1990; however a rating action in July 
1990 restored the 100 percent evaluation, based on the 
veteran's request for a hearing with 30 days of the notice.

He filed a claim in January 1990 for service connection for 
depressive neurosis secondary to Hodgkin's disease.

The Chief of Neurology Services at a military medical 
facility, in February 1990, reported that the veteran was 
followed for vascular headaches, communicating hydrocephalus, 
and early evidence of cerebral organicity.  The diagnosis was 
organic mood disorder and hydrocephalus.  The physician 
believed the veteran was not employable because of his 
psychiatric and neurological deficits.  His prognosis was 
described as guarded.

A VA clinical psychologist, in February 1990, noted that the 
veteran had been referred for supportive psychotherapy in 
November 1989, and that he was currently suffering from 
moderate to severe anxiety as a result of his medical 
illness.  It was noted that he manifested somatic symptom of 
anxiety such as migraine headaches. 

An April 1990 progress note showed that the veteran had been 
attending psychotherapy sessions, weekly, since early January 
1990.  He was beginning to open up about his feeling 
concerning his cancer and it's aftermath.  It was recorded 
that he still suffered from frequent migraine headaches that 
had identifiable physiological causes.  He was not taking 
medication for his anxiety, and worried that the psychiatric 
visit records could affect future employment.  There was a 
June 1990 summary for his visits in May and June.  It was 
noted he had begun attending a community college.  

The veteran was provided VA psychiatric examination in August 
1990.  It was noted at that time that he had a very serious 
illness, and believed that the stress from this had produced 
psychiatric disability.  A brief background on his Hodgkin's 
disease was given, and it was noted he had been free of 
symptoms for two years.  He was presently seeing a therapist 
for anxiety.  He stated that recently he had headaches, 
stomach problems and depressive feelings.  His mood was not 
depressed and there was no evidence of suicidal ideation.  
There was no specific anxiety syndrome and no evidence of 
psychotic thought content.  There was an abundance of affect 
and the veteran was appropriate and rational in all aspects.  
He was oriented, alert and cooperative.  Intelligence, 
memory, calculation and general information were 
satisfactory.  Proverb interpretation, differentiation of 
similar things and judgment in a specific situation were 
satisfactory.  There was no Axis I or Axis II diagnosis, and 
global assessment of functioning (GAF) scale was 90, no 
serious interference in functioning due to psychiatric 
reasons.  

The veteran was also provided physical examination in August 
1990.  At that time he showed no chemo-therapy or radiation 
treatment since August 1988.  His numerous complaints 
included lack of physical stamina.  The only  pertinent 
finding was the splenectomy scar.  pertinent laboratory 
studies were within the limits of normal.  The diagnosis was 
Hodgkin's disease from 1987, splenectomy, radiation, and 
chemotherapy; migraine; recurrent herpes zoster, finger.

A September 1990 rating action reduced the evaluation for 
Hodgkin's disease from 100 to 30 percent effective November 
1, 1990.

An October 1990 outpatient treatment report shows the veteran 
stated he had been making progress and there had been a 
noticeable decrease in some of his anxiety symptoms.  He was 
attending community college, was working well and was more 
comfortable in social situations.  

A VA physician, in November 1990 reported that besides 
residual symptoms referable to his cancer, the veteran was 
very anxious, weak, and depressed.  He tended to be withdrawn 
and hardly sociable.  He looked physically sick, talked fast, 
was anxious and depressed.  There was an undercurrent of 
considerable anger at being so ill so young.  It was noted by 
way of background on a data base report of November 1990 that 
he was attending a community college, but was having trouble 
with his accounting course.  As for work history, he stated 
he was not working and could not do work.  The diagnoses were 
major affective disorder, depression, generalized anxiety 
disorder, and avoidant personality.   It was noted that he 
had headaches for 3 years, his whole head, lasting for 5 
hours, 2 times a week.  Blurred vision and vomiting were also 
noted. 

VA psychological testing, December 15, 1990, received 
December 20, 1990, noted complaints of recurrent migraine 
headaches with nausea and vomiting, persistent dry mouth, and 
decreased physical stamina and endurance because of 
compromised respiration.  He also reported decreased ability 
to concentrate and memory difficulties and chronic obsessive 
rumination about his health status.  Objectively he appeared 
to be suffering from considerable to severe anxiety and 
depression which caused him feelings of futility in 
negotiating everyday life tasks especially related to social 
and work related interactions.  Insomnia, obsessive 
ruminations related to his medical condition, and 
exacerbation of migraine headaches, caused him to fear the 
stressful interaction which would intensify these symptoms.  
Consequently he remained isolated and withdrawn much of the 
time.  There appeared to be a marked deterioration from his 
previous level of functioning.  This psychologist also 
provided the February 1990 opinion.

The test results showed evidence of body integrity and health 
concerns fatigability and generalized anxiety.  There was 
evidence of moderate to severe levels of anxiety and 
depression, making simple routine life tasks difficult for 
him.  A GAF of 50 was reported.  It was noted that the 
veteran was being seen once weekly for psychotherapy, from 
November 6, 1989.  

By rating action in March 1991, service connection was 
granted for generalized anxiety disorder with depression, 
secondary to Hodgkin's disease, rated 10 percent from 
December 20, 1990.  

A January 1992 neurology progress note showed an impression 
of classic migraine, and Nortriptyline was started.  

The veteran was provided examinations in March 1992.  In 
regard to his headaches, it was noted that his headaches were 
not clearly migraine.  They were bifrontal and bitemporal, 
and may be severe, not relieved by Cafergot, and may be 
better with Nortriptyline.  It was reported that the 
headaches were not related to Hodgkin's disease, which was in 
remission.  The pertinent diagnosis was mixed headache 
syndrome.  

The veteran was seen at an endocrinology clinic in March 
1992, and it was noted that his Hodgkin's had been in 
remission since 1988.  He had been referred to the clinic 
based on TFT's (thyroid function tests).  It was noted that 
he was positive for fatigue for 2 years, with no cold or heat 
intolerance, no weight change, no palpation's, and no 
constipation or diarrhea.  The assessment was rule-out 
hyperthyroidism.  He was to return to the clinic in 4 months.  
A July 1992 notation on the record shows he was to be seen at 
the hematology clinic for Hodgkin's follow-up.  

Th veteran's claims file was available for review on 
psychiatric examination in March 1992.  A background on the 
veteran was given.  At the time of the examination, the 
veteran stated that he was nervous but did not describe clear 
cut symptoms that would support a diagnosis of panic, anxiety 
episodes, or phobia.  He did not describe body symptoms such 
as palpitations, tremulouness, sweaty palms, and 
lightheadedness.  He stated that he was unable to work and 
yet, on a part-time basis, he has been helping a friend who 
has a wood working shop and another friend who drive a truck 
and makes deliveries.  He stated that he had migraine 
headaches about once every two or three weeks, and that he 
did not have much energy he stated that the felt tension in 
his neck, back and head, and felt constipated and had 
heartburn.   

On mental status examination he produced a great deal of 
conversation with a certain pressure to his speech.  He 
tended to be somewhat circumstantial, but in general was 
significantly relevant in his responses.  His mood did not 
appear to be depressed at the time and there was a certain 
degree of animation.  His mood was not inappropriate.  He did 
not exhibit symptoms of a specific anxiety syndrome although 
he stated that he was often tense and unable to concentrate.  
He was oriented, alert, and cooperative.  Proverb 
interpretation, differentiation of similar things and 
judgment in a specific situation were satisfactory.  The Axis 
I impression was history of chronic anxiety disorder, not 
presently evident.  The GAF scale was 80, no serious 
interference in function due to psychiatric causes.  

A May 11, 1992 hematology clinic record noted the history of 
Hodgkin's disease.  There were no pertinent clinical 
findings.  It was recorded that it was almost 4 years from 
the completion of the chemo and radiation therapy of the 
Hodgkin's disease, without evidence of recurrence.  It was 
recorded that the chance for recurrence diminished with time, 
and was relatively low after 2 years.  

A July 1992 outpatient progress note indicated that the 
veteran was being followed for his headaches, and continued 
to work through his feelings concerning his family.  He was 
working in construction 4 to 5 days per week, and had begun 
an exercise program.  A July 1992 neurology clinic report 
noted migraine headache.  

By rating action in September 1992, service connection was 
granted for headaches, related to his anxiety disorder, and 
the 10 percent evaluation for generalized anxiety disorder 
with depression and headaches, secondary to Hodgkin's 
disease, was continued.  In the rating memorandum it was 
noted that there was no neurological cause for the headaches.  

An outpatient clinic record dated in January 1993 noted that 
the veteran continued to be followed in psychotherapy on an 
ongoing basis.  He had been focussing on his dissatisfaction 
with his work situation, and recurring thoughts on his 
Hodgkin's recurring.  In March 1992 he was no longer work 
with the carpenter he had been working with for 2 years.  He 
was concerned about his migraine headaches, chronic fatigue, 
and his ability to maintain a job.  

The veteran was provided VA examination in December 1994.  He 
stated that his only complaint at this time was that of 
constant lack of energy and fatigue.  His headaches were less 
than in the past, he weight was stable, his appetite good, 
and he had occasional night sweats.  He developed a cough in 
December, bit it was due to a viral bronchitis.  Physical 
examination showed him to weigh 185 pounds.  All lymph node 
areas demonstrated no lymphadenopathy.  Pertinent laboratory 
studies and tests were performed.  Red blood cell count was 
4.6 M/cmm, and hemoglobin was 14.3 g/dl.  The assessment was 
stage IV B Hodgkin's disease, status post chemotherapy and 
radiation, without apparent recurrence.  

In February 1995 there was a proposal to reduce the 30 
percent evaluation for Hodgkin's disease, to noncompensable.  
A rating action in April 1995 reduced the Hodgkin's disease 
to noncompensable effective July 1, 1995; however, in a 
rating action in June 1995 it was noted that the veteran had 
not been notified of the proposal until May 3, 1995, and 
therefore August 1, 1995 was the effective date for the 
reduction.

The veteran, in a statement in June 1995, noted that although 
he was married, had a child, worked full time and was buying 
a house, still battled fatigue and lack of energy everyday, 
both emotionally and physically by not having much stamina.  
He reported being affected by debilitating migraine 
headaches, herpes zoster infection, night sweats, and less 
energy and fever.  He asserted that he ahs had to see his 
hematologist and oncologist over some very frightening issues 
that occurred sometimes.  

Received in July 1995 were records showing that the veteran 
sought private evaluation in December 1994, in regard to 
fever, night sweats, and cough.  A background on the veteran 
was provided.  It was noted that in November he had developed 
an upper respiratory tract infection and sore throat, with 
cough, congestion, night sweats and subjective fever.  It was 
recorded that in October he had a CBC (complete blood count) 
12 and chest x-ray by the VA, and other than a mild 
abnormality of the transaminases they were otherwise normal.  
Physical examination showed some small cervical nodes along 
he left cervical chain which were very small and measured 
about a 1/2 centimeter.  These were also in the supraclavicular 
area, and of questionable significance.  There were no 
axillary nodes palpable.  Several 1/2 cm. (centimeter) inguinal 
nodes, which were probably physiologic, were noted.  WBC 
(white blood count) was 11,600, hemoglobin was 14.8, and 
platelets were normal.  The assessment was that the veteran 
had a history of state III-B S2 Hodgkin's disease, nodular 
sclerosing type treated with combined modality therapy with 
attainment of a complete remission.  Now he was having 
symptoms which could be a manifestation of early recurrence 
of his Hodgkin's disease abut could also be simply a viral 
syndrome and a prolonged respiratory infection.  There were 
some small equivocal nodes along the left neck and 
supraclavicular area which may be physiologic but with his 
history probably bear watching.  Additional testing was 
planned.  

A VA clinic progress note shows that the veteran was seen in 
January 1996, reporting that he was under a lot of stress.  
He was working as a correctional officer, and did not enjoy 
this.  In addition his wife had asked him to move out.  The 
assessment was adjustment disorder with depression.  He was 
seen again in April and May 1996 for problems associated with 
dissolution of his marriage, and in May he stated that he did 
not think he would return because he felt his problem was 
different that the others in the group.  

VA psychiatric examination was conducted in October 1996.  At 
that time the veteran reported that he had no counseling or 
psychiatric treatment since he discontinued attendance at the 
Beaumont clinic.  The veteran was having problems coping with 
his relationship with his wife and his career.  He was 
feeling mentally stressed and "insecure," and was sure that 
he was now in the worst physical shape that had ever been in.  
He was having sleep problems, and problems coping with his 
job as a corrections officer.  The veteran had recently 
joined a church, and found this to be a very positive 
experience.  

Mental status examination showed the veteran to be alert, 
cooperative, and talkative.  His response content was 
relevant and goal directed.  His mood was dysphoric, and at 
times there were tears in his eyes.  His affect was intense, 
moderately labile and generally appropriate to expressed 
thought content.  He was oriented times 3, and had good 
recall.  The Axis I impressions were generalized anxiety 
disorder, and depressive disorder, not otherwise specified.  
The GAF score was 60, current and past year.

A social work and industrial survey in February 1997 noted 
that the veteran had been working as a corrections officer 
for the past 31 months, and seemed to have honest stress 
related to the job.  The veteran related his depleted energy 
level, and that his divorce was adding extra stress to his 
life.  Reference was made to increasing his award either on 
the basis of his Hodgkin's disease, or anxiety disorder.  

The veteran was again provided examination by the VA in March 
1997.  At that time he reported that he was tired all the 
time, often felt he had no motivation.  He stated that he 
slept poorly, and sometimes had strange dreams.  He had 
recurrent herpes zoster on the left hand since 1985.  
Physical examination sowed him to be 6 feet tall and weigh 
168 pounds.  He was in no distress, and there were no 
pertinent physical findings.  There was no lymphadenopathy.  
The diagnosis was Hodgkin's lymphoma, in remission.  The 
examiner was confident that the veteran was very well taken 
care of at the VA facility, and that although his disease was 
in remission he should be followed up at least every 6 months 
or perhaps once a year in the oncology clinic.  

The veteran presented to A VA oncology clinic in July 1997 
for follow-up and to establish a relationship with the 
clinic.  it was noted that he was doing "OK."  There were 
no pertinent clinical findings.  The assessment was Hodgkin's 
disease on complete remission since July 1988.  He was to 
return in one year.

By rating action in October 1997, a 30 percent evaluation was 
assigned for the veteran's service-connected psychiatric 
disorder, effective from January 19, 1996.  

In early October 1997, the veteran requested counseling for 
symptoms of anxiety and depression.  He was having problems 
addressing the details of his divorce, and reported 
reservations about taking psychotropic medication, noting 
that in the past Nortriptyline "made my migraine headaches 
worse."  He reported symptoms to include, depressed, mood, 
crying spells, irritability, excessive feelings of guilt, 
insomnia, anhedonia, impaired concentration, and reduced 
energy level.  The diagnostic impressions were dysthymia, and 
generalized anxiety disorder (provisional), with a GAF score 
of 60.  Subsequent psychology service records, in November 
1997 and January 1998, also noted the veteran's marital 
problems, and job complaints and arrived at the same 
diagnoses.  In January 1998 it was noted that the veteran 
reported an increase in migraine headaches, was willing to 
take medication, and his GAF score was 55.  There was also a 
social work note in January 1998, and the veteran agreed to 
continue to see Dr. Scholes for therapy starting in late 
January 1998.  

Per the March 1998 remand, the RO contacted the veteran in 
writing, in October 1998, and informed him that if he had 
additional evidence to submit in support of his claim he 
should inform the RO so such material could be secured.  

The veteran reported to a VA oncology clinic in June 1998 for 
follow-up on his Hodgkin's disease.  He reported no physical 
aliment at present.  Physical exam, and laboratory studies 
were done.  The assessment was Hodgkin's disease now in 
remission for some time; laboratory values are WNL (within 
normal limits).  He was to return to the clinic in one year 

VA psychiatric examination was conducted in November 1998.  
At that time the veteran reported seeing a private 
psychologist in September, taking time off from work for two 
and a half months, and seeing a private psychiatrist.  The 
private physician notes were not available to the examining 
physician.  It was recorded that the veteran indicated that 
much of what was discussed in his therapy had to do with his 
divorce and the stressful custody determination.  

The veteran indicted that between his divorce and his job he 
gets frequent stress headaches.  The headaches were said to 
occur at least every other day, and the veteran felt that 
they may in some way be related to diabetes or hypoglycemia 
because he finds that they are related to how much, or how 
little he has eaten.  The veteran reported that he was last 
happy before he had Hodgkin's disease.  He had sleep 
problems, decreased energy, and concentration problems.  No 
psychomotor abnormalities were noted.  He complained of 
stress related to his job.

On mental status examination the veteran was neatly groomed, 
appeared his stated age, and was cooperative.  His speech of 
fluent, normal in rate and rhythm, and his moot was mildly 
anxious and mildly depressed.  His thoughts were appropriate, 
and no lability of affect was noted.  He was without any 
signs or symptoms of a psychotic process.  He was awake, 
alert and oriented, and his fund of information was intact.  
The Axis I diagnoses were generalized anxiety disorder, and 
depressive disorder, not otherwise specified.  The current 
GAF score was 60.  He warranted this score because had 
moderate symptoms, i.e., moderate difficulty at work, and 
limited social contacts.  It was noted that a diagnosis of 
migraine headache was deferred pending the scheduled 
neurology examination.  The headaches the veteran currently 
described seemed more consistent with tension headaches; 
however, the examiner deferred to the expertise of a 
neurologist.  

The VA neurology examination in December 1998, noted that the 
veteran's claims file and medical records were available.  It 
was recorded that a few months after the diagnosis of 
Hodgkin's lymphoma was made, the veteran started complaining 
of headaches.  These were initially very severe, associated 
with nausea, and occasionally vomiting, as well as blurred 
vision.  The veteran described these headaches as starting 
occipitally and then involving the entire head.  At their 
height, the headaches felt like a vise squeezing the head.  
Initially the headaches were occurring at a rate of 2-3 times 
a week, and would last approximately 5 hours.  Multiple 
medications were of no avail.  Over the years, as his anxiety 
level decreased with the remission of the Hodgkin's disease, 
the headaches also improved.  Currently, the headaches occur 
at the rate of once every 4-8 weeks and are much less severe 
in intensity.  More recently, he seems to have developed a 
new type of headache, that is much less severe than the 
previous one, but seems to be more constant, and tends to 
occur daily but is not debilitating.  Again, medications fail 
to control the headache adequately but he does not seem to be 
excessively bothered by that particular headache.  The 
veteran thinks but is not sure, that the second type of 
headache developed at about the time he was having marital 
problems in 1996, with them persisting since the divorce.  

Neurologic examination showed the veteran to be alert and 
oriented, speech was fluent and intelligible, and he 
maintained adequate attention span and short-term memory 
throughout he interview.  Cranial nerve examination was 
essentially normal, motor examination was normal, and tested 
muscle groups were 5/5 on the "MRC" scale.  There were no 
pertinent abnormal findings.  The diagnosis was chronic 
tension-type headaches.  The examiner noted that the veteran 
had a long-standing history of headaches since 1988, a few 
months after he was diagnosed with Hodgkin's lymphoma.  His 
lymphoma has been in chronic remission since then, and the 
veteran acknowledges that the headaches seem to have been 
related initially to the level of anxiety that he had and the 
difficulty that he had coping with the diagnosis.  Since 
remission, the headaches had decreased in intensity as well 
as frequency.  The original headaches were probably tension-
type in nature but had some migrainous features to them.  
More recently he developed another type of headaches that is 
a low-intensity chronic headache that he experiences 
everyday.  He usually does not attempt to take any medication 
for the headache and can function adequately through it.  The 
new type of headache might have developed after he was having 
some personal problems with his wife, and seems more likely 
to be tension type in nature.  

It was noted that the veteran was offered treatment at the 
neurology clinic but he declined, saying that medications in 
the past had resulted in sedation and he would prefer bear 
the headache than be sedated.  It was noted that he had 
adapted to his headaches, they had not severely affected his 
day-to-day life, and had definitely not adversely affected 
his ability to work.  It was further reported that previous 
examination had documented that the veteran had significant 
level of anxiety and it was believed in the past that the 
headaches were resultant of that.  As far as a specific link 
between the Hodgkin's disease and the headaches, the examiner 
could not find such a link except the fact that the Hodgkin's 
disease, in addition to the veteran's situational and 
personal problems, had apparently resulted in a previously 
identified anxiety disorder.  

Also in December 1998 the veteran was provided examination 
for evaluation of hemic and lymphatic disorders.  The claims 
file was available and reviewed.  A brief social and medical 
background on the veteran was given.  His June 1998 
evaluation was noted, including normal blood work and 
urinalysis.  On examination he was 6 feet in height, weighed 
183 pounds, and he was in no distress.  There were no 
pertinent clinical findings.  The pertinent assessment was 
Hodgkin's disease, no specific treatment since 1988.  It was 
noted that currently he was followed yearly at the VA 
oncology and hematology clinic, and his next scheduled visit 
was June 1999.  

Received in December 1998 were copies of records of private 
treatment by Dr. Gripon, in 1998.  Dr. Gripon in August 1998, 
noted that the veteran was seen on referral, had numerous 
situational stressors, and needed some on going 
psychotherapy.  His recent changes included the process of 
divorce, allegations of misconduct, and a significant 
separation from his family.  Additionally he worked in a very 
stressful work environment.  He was to start outpatient 
psychotherapy with Dr. Ruppel, about the first of September.  

Per the March 1998 remand, the veteran was provided with the 
new rating criteria for Hodgkin's disease in the January 1999 
supplement statement of the case (SSOC).  

The veteran, in a February 1999 letter noted that he had 
submitted information from a psychologist, Dr. Ruppel, who 
had been working with him since October 1998.  The veteran 
went on to state that "[I]s it even necessary since, from my 
under-standing, it's recommended to continue the 30% gen. 
Anxiety Disorder?"

Received in March 1999 was letter from R. Ruppel, Ph.D., 
psychologist, dated March 2, 1999, and addressed to the RO.  
It was reported that the veteran had been under care for 
treatment of anxiety and depression since October 2, 1998, 
referred by his psychiatrist Dr. Gripon.  It was noted that 
the veteran was initially in the process of a divorce that 
had been granted since treatment began and he had experienced 
numerous stress and depressive symptoms as a result of these 
environmental stressors.  He had been quite cooperative in 
therapy and remained in treatment.  



Analysis

Hodgkin's disease

Restoration of the 30 percent Rating

With respect to the issue of restoration, the Board notes 
that the effective date of the reduction was August 1, 1995.  
This was prior to the October 1995 effective date of the 
revision of the rating criteria for hemic and lymphatic 
systems.  In regard to the question of whether both the old 
and the new rating criteria must be considered in determining 
whether the 30percent evaluation should be restored in such 
circumstances, the Board will follow the conclusion reached 
in the above discussion of Rhodan v. West, 12 Vet. App. 55 
(1999), and Haywood v. West, No. 99-7056 (Fed Cir. October 
28, 1999).  Accordingly, the Board would first rule that only 
the old rating criteria are for consideration in this case as 
to the restoration of the 30 percent evaluation prior to 
August 1, 1995.  As this issue is not settled, however, the 
Board will also in the alternative consider whether the 
veteran would be entitled to a restoration of the 30 percent 
evaluation under the new criteria.  

The endocrinology evaluation in March 1992 showed little more 
than the veteran's complaints of fatigue.  When the veteran 
was provided examination by the VA in December 1994, his 
Hodgkin's disease had been in complete remission since 1988, 
and his evaluation had been reduced from 100 percent to 30 
percent in 1990.  The December 1994 examination noted 
complaints of fatigue and lack of energy, and night sweats.  
Reference was made to a cough in December, due to viral 
bronchitis.  His weight was stable, there was no 
lymphadenopathy and blood studies did not result in a 
diagnosis of anemia.  The diagnosis was stage IV B Hodgkin's 
disease, status-post chemotherapy and radiation, without 
apparent recurrence.  The veteran sought private evaluation 
in December 1994, due to reported fever, night sweats and 
cough.  Again it was found that his Hodgkin's disease was in 
complete remission; however, his symptoms warranted watching.  

At the time of the examinations in 1994, the rating criteria 
for a 30 percent evaluation required occasional low-grade 
fever, mild anemia, fatigability or pruritus.  The private 
examination in December 1994 noted that the veteran's 
symptoms included "subjective" fever.  In other words, the 
fever had not been medically/objectively verified, and in 
fact was not found on the VA examination.  Thus, since the 
subjective complaint was not confirmed by the clinical 
evidence, and was refuted by clinical evidence., the Board 
concludes that the most probative evidence did not show it 
was present.   Further, neither the VA nor private 
examination found anemia, or pruritus.  As for the veteran's 
complaints of fatigue, it would appear that this also was 
subjective, as the veteran had been working full time for 
several years, and was not receiving any specific treatment 
for his reported fatigue.  Even allowing for some fatigue, 
not supported objectively, however, the veteran showed 
continued improvement since 1990, under the ordinary 
conditions of life, and the Board is not persuaded by the 
probative evidence of record that he met the requirements for 
the 30 percent evaluation in March 1992, or December 1994.  

The rating criteria in effect for Hodgkin's disease after 
October 1995, provides that six months after discontinuance 
of therapeutic procedures for Hodgkin's disease, the 
appropriate disability rating shall be determined by 
mandatory VA examination, and if there has been no local 
recurrence or metastasis, the disorder is rated on the 
residuals, and that any change is subject to 38 C.F.R. 
§ 3.105(e).  The medical record shows that the only possible 
residual of the veteran's Hodgkin's disease, excepting the 
psychiatric disorder and headaches, treated below, is the 
veteran's complaints of fatigue.  However subjective the 
fatigue complaints, the veteran was able to obtain and retain 
full time employment prior to 1994, and there was no specific 
treatment or medication for the complaints.  None of the 
clinical findings support the subjective complaints.  There 
is nothing in the clinical record to support a 30 percent 
evaluation for residuals of Hodgkin's disease, based solely 
on the complaints of fatigue.  The Board is satisfied, based 
on the probative medical evidence of record, that improvement 
in the veteran's Hodgkin's disease, under the ordinary 
conditions of life was shown in December 1994.  Further, the 
veteran was properly informed as to the reduction, per 
§ 3.105(e), as in effect at the time.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.

Compensable evaluation for Hodgkin's disease

Medical evaluation of the veteran for recurrence/residuals of 
Hodgkin's disease, since 1994, has been essentially negative, 
showing no recurrence, and the only residual to be considered 
is the complaint of fatigue.  As noted above the Hodgkin's 
disorder, since October 1995, is rated on the basis of 
residuals, and if no residuals are clinically demonstrated to 
a compensable degree, a zero rating is for assignment.  
38 C.F.R. § 4.31 (1999).  In regard to the fatigue, even if 
rated as analogous to chronic fatigue syndrome, manifested by 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms, which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or: symptoms 
controlled by continuous medication, a 10 percent rating is 
assigned.  Note:  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88, Diagnostic Code 6354.  Clearly, even if 
rated as analogous to chronic fatigue syndrome, the veteran's 
reported fatigue does not support a compensable evaluation 
under code 6354.  He is not taking continuous medication for 
the problem, and has not been treated by bed rest prescribed 
by a physician.  

In regard to a compensable rating under the old rating 
criteria, as noted above, with no recurrence, the rating will 
be on residuals.  As pointed out in the immediate discussion 
concerning rating the disorder on residuals under the new 
criteria, the veteran has only fatigue as a subjective 
symptom.  This symptom has never been treated and has not 
kept the veteran from working full time, and it has not been 
documented that it keeps him from participating in normal 
daily activities.  The fatigue did not support a 30 percent 
rating in 1995, and the medical documentation since then does 
not support a compensable evaluation based on the veteran's 
reported fatigue.  Given the above fundamental facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim.


Generalized Anxiety Disorder with Depression and Headaches

Prior to a review of the ratings assigned for the veteran's 
service-connected psychiatric disorder, the Board must 
address the veteran's headaches.  As the Board pointed out at 
the time of the March 1998 remand, the record raised a 
question as to whether the veteran actually had migraine 
headaches, and if so whether a separate rating was required.  

The clinical records demonstrate that while there have been 
diagnoses of migraine type headaches, this was not the only 
characterization of the headaches, and the precise nature of 
the headaches symptoms remained in doubt.  The psychiatric 
examiner in November 1998, while stating that he deferred to 
a neurology opinion on the question of the source and nature 
of the veteran's headaches, nevertheless noted that, as 
described by the veteran, the headaches seemed more 
consistent with tension headaches.  The VA neurologist, after 
review of the record and listening to the veteran's account 
of his headaches in December 1998, concluded that the 
veteran's original headaches were probably tension-type with 
some migraine features, and that while they initially were 
severe, they deceased in severity after the Hodgkin's disease 
went into remission.  Currently, the headaches were also 
tension-type, and developed after he began having marital 
problems.  The current headaches are not productive of any 
functional impairment.  The neurology examiner in 1998 
indicated that it appeared that the veteran's anxiety 
disorder was apparently linked to the Hodgkin's disease, and 
the headaches to the anxiety.  

The Board finds that these current opinions are entitled to 
by far the greatest probative weight as they were based upon 
a comprehensive review of the record and supported by a 
compelling rationale.  The upshot of these opinions is that 
the veteran's headaches are not a separate ratable disorder, 
but clearly are a manifestation of the service connected 
psychiatric disability.  The veteran has not provided any 
medical evidence that challenges this conclusion, and, in 
fact, statements submitted in 1998 and 1999 by Dr. Gripon and 
R. R., were without any comment on the veteran's headaches.  
The record does not show that a separate rating for the 
veteran's tension headaches is in order.  This evidence also 
shows that the disabling phase of symptoms from his headaches 
ended when the Hodgkin's disease went into remission.  That 
was prior to the date of the claim for service connection for 
a psychiatric disability was filed.  Thus, the headaches are 
not productive of disability during the period subject to 
review on this appeal and they are not a factor in regard to 
rating the service-connected anxiety disorder.  


The Rating Prior to 1996

There was sharply conflicting medical information concerning 
the presence, nature and severity of any acquired psychiatric 
disorder in 1990.  In February, a military neurologist 
reported an organic mood disorder, and indicated the veteran 
was then unemployable due to psychiatric and "neurological" 
disability.  A VA clinical psychologist reported moderate to 
severe anxiety that same month, but did not suggest the 
veteran was unemployable.  VA psychiatric examination in 
August 1990 showed no Axis I diagnosis, and the GAF scale was 
90.  The outpatient treatment record in October 1990 shows 
the veteran acknowledged improvement in his anxiety symptoms 
and reported he was attending school.  In November 1990, a VA 
physician diagnosed a major affective disorder and 
generalized anxiety disorder.  By way of history on a 
database, the veteran was reported to be attending college, 
albeit with some difficulty in one course, and he was not 
working.  The examiner did not include in his assessment an 
opinion that the veteran was unemployable due to his 
psychiatric symptoms.  Psychological testing in December 
1990, conducted by the same psychologist who provided the 
February 1990 report, was interpreted to show moderate to 
severe levels of anxiety and depression.  The GAF was then 
described as 50.  The Board further notes that the veteran 
was provided a schedular 100 percent evaluation through the 
end of October for his Hodgkin's disease. 

Clearly the record shows highly varied assessments of the 
veteran's psychiatric disorder in 1990 as evidenced by the 
different diagnoses, and opinions as to the severity.  The 
August 1990 examination showed no acquired psychiatric 
disorder whatsoever and a GAF scale of 90.  This report was 
the most complete analysis of the veteran's psychiatric 
status during the period from January to August 1990.  It was 
far more detailed and hence of greater probative value than 
the conclusory opinion offered by the service department 
physician in February or the VA psychologist in that same 
month.  The August 1990 report and assessment would not 
support a compensable evaluation.  It would appear to the 
Board that when the RO granted service connection for anxiety 
disorder with depression secondary to Hodgkin's disease, in 
March 1991, effective from December 20, 1990, it concluded 
implicitly that a disability due to such disorder was not 
demonstrated until the date of the psychological testing.  
The Board concurs that the weight of the most probative 
evidence failed to demonstrate disability through the August 
1990 VA examination.  Furthermore, the outpatient treatment 
record in October 1990 showed acknowledgment of the veteran 
of material improvement in this anxiety symptoms and his 
return to school.  This report also, considered in light of 
the August 1990 examination report, would fail to support a 
compensable evaluation. 

In November 1990, the VA psychiatric report found the 
presence of a diagnosable psychiatric disability.  
Psychological testing the following month characterized the 
disability as manifested by moderate to severe levels of 
anxiety and depression.  Although the psychiatrist reported 
the veteran was not working and recorded that the veteran 
stated he could not work on the data base background, the 
examiner did not endorse the position that the veteran was 
unemployable.  The psychologist assigned a GAF of 50, but the 
GAF scale is ambiguous as to whether the veteran was then 
actually unable to work, or just had serious social 
impairment.  The Board finds that as the description of the 
severity of the symptoms was only as moderate to severe, the 
clear inference of this report is that the symptoms did not 
preclude employment, and the GAF scale should be viewed in 
that light.  Of course, the November and December 1990 
reports should also be seen in light of the August and 
October 1990 evidence which quite clearly did not indicate 
significant symptoms, much less symptoms so severe as to 
produce unemployment. 

Having considered all of the above, the Board concludes that 
the service connected disability produced manifestations that 
most closely approximated "definite" ("more than moderate 
by less than rather larger") under the rating code at the 
time, that a 30 percent evaluation, but no more, would more 
accurately reflect the degree of impairment from the date of 
the November 1990 psychiatric examination.  This conclusion 
is further buttressed by the evidence of record demonstrating 
that the veteran began working for the first time since 
service, as a carpenter in construction, sometime in 1990. 

The record then shows that at the VA psychiatric examination 
in March 1992, when the Axis I impression was history of 
chronic anxiety disorder, and the GAF scale was 80, no 
serious interference in function due to psychiatric causes.  
In other words, the examiner found no anxiety disorder at the 
time of examination and no interference with employability.  
This report, which dovetails with the August 1990 report, 
could be viewed as raising a very serious question as to 
whether the November and December 1990 evidence accurately 
reflected the existence of symptoms that would produce 
vocational impairment.  A July 1992 outpatient report 
reflects that he was then working in construction four to 
five days per week.

Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  This provision 
applies to ratings that have been in effect for five years or 
more.  38 C.F.R. § 3.344(c).  Under Fenderson, and "staged" 
ratings, separate ratings can be assigned for separate 
periods of time based on the facts found.  The record in this 
case, however, does not actually raise a question as to 
whether the intensity of the service connected psychiatric 
disability varied over time, with exacerbations and 
remissions, but whether the findings in November and December 
1990 were aberrant.  The Board concludes that the most 
liberal reading of the record is that a compensable rating 
was available for a psychiatric disorder best rated as 
productive of "definite" impairment from November 1990 to 
March 1992.  By the later date, however, the examiner found 
no disabling manifestations and the record shows the veteran 
was fully employed at that time.  Thus, from the date of the 
March 1992 examination a noncompensable evaluation was 
warranted.

The award of service connection for headaches as part and 
parcel of the service-connected anxiety and depression, in 
September 1992 does not warrant any change in the evaluation, 
based on the March 1992 examination and in light of the 
conclusion reached by the medical examiners in 1998 as to the 
resolution of industrially disabling manifestations of the 
headache disability by that date.

The evidence of record, collectively, shows that the veteran 
apparently began working as a carpenter in construction 
sometime in 1990 and he was married in 1993.  It would also 
appear that he began working as a corrections officer in 
1993.  This evidence shows the veteran's ability to function 
in society, socially and vocationally certainly by the date 
of the March 1992 examination, and would also support the 
conclusion that no more than "definite" impairment was 
present between November 1990 and March 1992.  

There are no records available sufficient for rating his 
psychiatric disorder from March 1992 to 1996.  The Board 
notes that while the veteran reports headaches during this 
period, he was working regularly, and he was not taking 
medication for the headaches and the record is insufficient 
to show that the headaches alone would support a compensable 
evaluation.


Rating from 1996

Records for the veteran relating to his psychiatric problem 
essentially begin again in 1996, when he was experiencing 
marital problems, and declared that he did not like his job.  
VA clinic progress notes show that the veteran was seen 
January 19, 1996, with marital and job complaints.  VA 
psychiatric examination in October 1996 produced a GAF score 
of 60 and by rating action in October 1997 a 30 percent 
evaluation was assigned, effective from the date of the 
veteran's January 1996 clinic record, which in and of it self 
did not provide a basis for a 30 percent rating.  His GAF 
score was 60 again in October 1997.  As reported above, a GAF 
score of 60 is for moderate difficulty in social, or 
occupational functioning.  The Board also notes that only the 
rating criteria in effect prior to November 7, 1996, should 
be used in evaluating the service-connected psychiatric 
disorder up to that date.  The objective manifestations and 
GAF score of 60 support no more than a 30 percent evaluation 
in 1996, based on the rating criteria in effect at that time.  

Clinical records addressing the veteran's psychiatric 
disorder begin again with the October 1997 evaluation, which 
as noted above again showed a GAF score of 60.  He was still 
having problems with his divorce, but was working and was 
attending a church he had joined in 1996.  In January 1998 
his GAF score was 55, which was still within the moderate 
range, and his marital and job problems continued.  No change 
in rating was evidenced under the old rating criteria.  In 
regard to the rating criteria after November 7, 1996, the 
evaluations in 1997 and 1998 did not show flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking for a 50 
percent evaluation.  He was still having difficulty in 
maintaining effective work relationships, but he was 
socializing as evidence with his participation in church.  
The November 1998 examination was essentially the same as the 
examinations in 1996 and 1997.  His GAF score was 60, and the 
examiner noted that he had moderate difficulty at work and 
limited social contacts.  An increased evaluation was not in 
order under either the old or new rating criteria.  

In October 1998 the veteran began receiving ongoing 
psychological therapy related to his job and marital 
problems.  He was invited by the RO to submit clinical 
records concerning such treatment.  The only information 
submitted by the veteran was a general statement from Dr. 
Gripon noting that the veteran was under stress and had been 
referred for treatment.  His treating psychologist, R. 
Ruppel, only noted that the veteran experienced numerous 
stress and depressive symptoms as a result of environmental 
stressors, and was in therapy.  These records do not provide 
a basis for an increased evaluation for the service-connected 
psychiatric disorder, under either the old or new rating 
criteria.

The private physicians provided no objective manifestations 
or clinical opinion concerning extent of his psychiatric 
problems in 1998 and 1999.  The Board notes that the veteran 
appeared to be reluctant to submit even such limited 
information from his private physicians, and that the duty to 
assist is not a one-way street.  The veteran cannot passively 
wait when he may or should have information that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  He had ample opportunity to submit private 
psychiatric information useful to his claim and the 
information received must be viewed as reflecting the extent 
of the information he wished revealed, and no further attempt 
to secure such records is in order.



ORDER

Restoration of a 30 percent evaluation for Hodgkin's disease 
is denied.

Entitlement to a compensable evaluation for Hodgkin's disease 
is denied.

A noncompensable evaluation for generalized anxiety disorder 
with depression secondary to Hodgkin's disease is warranted 
from January 1990 to November 1990.

A 30 percent evaluation for generalized anxiety disorder with 
depression secondary to Hodgkin's disease is granted, from 
November 1990 to March 29, 1992; a noncompensable evaluation 
is warranted from March 20, 1992 to January 18, 1996.

An evaluation in excess of 30 percent evaluation for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, from January 19, 1996, is 
denied



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



